82640: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-29744: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 82640


Short Caption:STATE VS. MCCALL (CHARLES)Court:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - C350999Classification:Criminal Appeal - Other - Suppression


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:06/15/2022 at 10:30 AMOral Argument Location:Las Vegas


Submission Date:06/15/2022How Submitted:After Oral Argument








+
						Party Information
					


RoleParty NameRepresented By


AppellantThe State of NevadaAustin C. Beaumont
							(Clark County District Attorney)
						Alexander G. Chen
							(Clark County District Attorney)
						Aaron D. Ford
							(Attorney General/Carson City)
						Jonathan VanBoskerck
							(Clark County District Attorney)
						


RespondentCharles Wade McCallMichael W. Sanft
							(Mayfield, Gruber & Sanft/Las Vegas)
						





Docket Entries


DateTypeDescriptionPending?Document


03/18/2021Filing FeeAppeal Filing Fee Waived.  Criminal. (SC)


03/18/2021Notice of Appeal DocumentsFiled Notice of Appeal from Grant of Motion to Suppress. Appeal docketed in the Supreme Court this day. (Filed by Clark Cty. Dist. Ct. Clerk) (SC)21-07801




03/18/2021Notice of Appeal DocumentsFiled Notice of Appeal from Grant of Motion to Suppress. Appeal docketed in the Supreme Court this day. (Filed by Clark Cty. DA) (SC)21-07825




04/07/2021Order/ProceduralFiled Order Directing Entry and Transmission of Written Order. District court's written order due: 21 days. (SC)21-09979




04/28/2021Order/IncomingFiled District Court Order Directing Entry and Transmission of Written Order. Certified copy of order filed in district court on April 7th, 2021. (SC)21-12195




05/03/2021Order/ProceduralFiled Order.  Appellant shall have 14 days from the date of this order to file points and authorities.  Respondent shall have 14 days thereafter to file opposing points and authorities.  Upon receipt of these authorities, the court will determine whether to entertain the appeal.  (SC)21-12619




05/05/2021BriefFiled Appellant's Response to Points and Authorities in Support of Propriety of Appeal. (SC)21-12908




05/05/2021AppendixFiled Appellant's Appendix Vol. 1. (SC)21-12910




05/05/2021AppendixFiled Appellant's Appendix Vol. 2. (SC)21-12911




08/26/2021MotionFiled Respondent's Motion to Extend Time to File Reply to Points and Authorities. (SC)21-24932




09/03/2021Order/ProceduralFiled Order Denying Motion.  On August 26, 2021, respondent filed a motion for an extension of time to file opposing points and authorities as ordered by this court on May 3, 2021.  The motion is untimely as the opposing points and authorities were due to be filed on May 19, 2021.  The motion is denied.  (SC)21-25688




09/16/2021Order/ProceduralFiled Order Directing Full Briefing. Appellant's opening brief and appendix due: 28 days. Thereafter, respondent shall have 28 days from the date that appellant's opening brief is served to file and serve the answering brief. Appellant shall then have 14 days from the date that the answering brief is served to file and serve any reply brief. (SC)21-26851




09/24/2021Notice of Appeal DocumentsFiled Copy of District Court Minutes. (SC)21-27622




10/14/2021BriefFiled Appellant's Opening Brief. (SC)21-29509




10/14/2021AppendixFiled Appellant's Appendix to Opening Brief. Vol. 1. (SC)21-29511




10/14/2021AppendixFiled Appellant's Appendix to Opening Brief. Vol. 2. (SC)21-29513




12/01/2021Notice/OutgoingIssued Notice to File Answering Brief. Due Date: 7 days. (SC)21-34254




12/08/2021BriefFiled Respondent's Answering Brief. (SC)21-35049




12/16/2021BriefFiled Appellant's Reply Brief. (SC)21-35832




05/09/2022Order/ProceduralFiled Order Scheduling Oral Argument. Oral argument is scheduled for June 15, 2022, at 10:30 a.m., in Las Vegas.  The argument shall be limited to 30 minutes. (SC)22-14702




06/01/2022Notice/OutgoingIssued Oral Argument Reminder Notice. (SC)22-17398




06/15/2022Case Status UpdateOral argument held this day. Case submitted for decision. Before the Southern Nevada Panel. JH/LS/DH. (SC).


07/12/2022Order/ProceduralFiled Order Directing Transmission of Exhibits.  The district court clerk shall have 14 days from the date of this order to transmit to the clerk of this court the original exhibits marked as Defendant's Exhibits B, C, and D admitted during the March 15, 2021, preliminary hearing.  (SC)22-21803




09/22/2022Opinion/DispositionalFiled Authored Opinion. "Affirmed in part, vacated in part, and remanded." Before: Hardesty/Stiglich/Herndon. Author: Stiglich. J. Majority: Hardesty/Stiglich/Herndon. 138 Nev. Adv. Opn. No. 64. SNP22-JH/LS/DH. (SC).22-29744




10/17/2022RemittiturIssued Remittitur. (SC).22-32504




10/17/2022Case Status UpdateRemittitur Issued/Case Closed. (SC).



Combined Case View